                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                               JONESBORO DIVISION

LANE MIKEL FEARS,
ADC #163030                                                                  PLAINTIFF

v.                                  3:19-cv-00099-JM-JJV

CRAIGHEAD COUNTY JAIL ADMINISTRATION                                       DEFENDANT

                                            JUDGMENT

       Consistent with the Order entered separately today, this case is DISMISSED WITHOUT

PREJUDICE. All relief sought is denied, and the case is closed.

       Dated this 11th day of June, 2019.




                                                        ________________________________
                                                        UNITED STATES DISTRICT JUDGE
